Citation Nr: 1048086	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  07-13 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right shoulder 
condition.

4.  Entitlement to service connection for a cervical spine 
condition.

5.  Entitlement to service connection for low back strain.

6.  Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from February 1971 through 
December 1975. 

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision of the St. Louis, Missouri 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
which denied service connection for bilateral hearing loss, 
tinnitus, cervical spine condition (claimed as a neck condition), 
and right shoulder condition; found that new and material 
evidence had not been submitted to reopen a claim of entitlement 
to service connection for a low back strain; and denied a rating 
in excess of 30 percent for bronchial asthma.  

With regard to the low back strain claim, the Board notes that in 
October 1997, VA received from the Veteran his claim for service 
connection for lower back problems.  By January 1998 rating 
decision, the RO, in pertinent part, denied service connection 
for a low back condition.  Received from the Veteran in January 
1999 was his notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in April 1999.  The Veteran did not file a 
formal substantive appeal (VA Form 9), but rather he testified at 
a hearing at the RO in September 1999, during which the hearing 
officer indicated that the transcript of the hearing would be 
accepted in lieu of a Form 9.  No further action was taken 
regarding the Veteran's appeal.  In September 2005 the Veteran 
stated during a phone call with the RO that he wished to claim 
service connection for several issues, including a low back 
condition (back strain).  Thereafter, the RO (in the September 
2005 letter and the December 2005 rating decision), considered 
the issue on appeal to be whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for low back strain.  The Board concludes, however, 
that the issue currently on appeal is entitlement to service 
connection for a low back strain (rather than whether new and 
material evidence was submitted to reopen that claim), because 
the claim for service connection for low back strain was appealed 
to the Board, but not previously certified to the Board, and 
therefore the service connection issue is still in proper 
appellate status.  The RO waiver the requirement for a timely 
substantive appeal.

With regard to the Veteran's representative, the Board notes that 
only one organization, representative, agent, or attorney will be 
recognized at one time in the prosecution of a particular claim.  
38 C.F.R. § 14.631(e)(1).  A power of attorney (POA), executed on 
either VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative, or VA Form 21-22a, 
Appointment of Attorney or Agent as Claimant's Representative, is 
required to represent a claimant before VA and to authorize VA's 
disclosure of information to any person or organization 
representing a claimant before VA. 38 C.F.R. § 14.631(a).

It appears that at this time the Veterans of Foreign Wars of the 
United States (VFW) holds a POA in this matter.  In that regard, 
the Board notes that in June 1998, the Veteran filed VA Form 21-
22 (Appointment of Veterans Service Organization as Claimant's 
Representative), which named VFW as his representative.  In 
January 1999, the Veteran filed another VA Form 21-22 
(Appointment of Veterans Service Organization as Claimant's 
Representative), which named the VFW as his representative.  In 
April 2006, the Veteran filed another VA Form 21-22 (Appointment 
of Veterans Service Organization as Claimant's Representative), 
which named the Vietnam Veterans of America (VVA) as his 
representative.  38 C.F.R. § 14.631(f)(1) provides that unless a 
claimant specifically indicates otherwise, the receipt of a new 
POA executed by the claimant and the organization or individual 
providing representation shall constitute a revocation of an 
existing power of attorney.  Nonetheless, in September 2006, the 
Veteran's representative submitted a statement (dated in April 
2006) in which he indicated the Veteran revoked any and all 
previous POAs (powers of attorney) and appointed VVA as his POA 
for the purpose of further prosecuting claims for disabilities 
incurred while serving in the Army.  He also reported that the 
Veteran first enlisted in February 11, 1971 through January 5, 
1973, and then he reenlisted in January 1973.  In a statement 
dated in September 2006, the Veteran's representative again 
requested that the POA be changed from VFW to VVA.  Additionally, 
on the June 1998 VA Form 21-22, there was a handwritten notation 
that the appointment (in favor of VFW) had been revoked in 
September 2006.  At that point, it appears that VVA was the POA 
of record, and that the VFW's POA had been appropriately revoked.

Then, in November 2008, the Veteran filed another VA Form 21-22 
(Appointment of Veterans Service Organization as Claimant's 
Representative), which named VFW as his representative.  On the 
VA Form 21-22 filed in April 2006, in favor of VVA, there was a 
handwritten notation on this document, that the appointment was 
revoked in January 2009.  In a letter dated in September 2009, 
however, a local VFW service officer wrote that in November 2008, 
the Veteran reported to their office asking them to file an NOD 
as to the denial of total rating based on individual 
unemployability due to service-connected disability benefits 
(TDIU rating), but he apparently failed to inform the office that 
he had an appeal pending for six other issues at that time.  The 
VFW service officer indicated it was against the policies of VFW 
to accept the power of attorney (POA) in a case in which the 
Veteran was already in appeal status, and  requested that their 
POA in this case be revoked.  Significantly, the claims folder 
does not indicate that the Veteran was notified in writing by VFW 
of its intention to revoke its POA.  As the Veteran was not 
notified of the attempted withdrawal, the September 2009 letter 
does not satisfy the requirements under 38 C.F.R. § 20.608(a).  
Moreover, the claim for a TDIU rating is not currently before the 
Board on appeal.  Thus, at that point, VFW still retained the POA 
in this matter.  Three days later, the six issues currently on 
appeal were certified to the Board, as set out in a VA Form 8.  
And, in October 2010, the national headquarters of VFW issued an 
informal hearing presentation in this matter, addressing the six 
issues currently on appeal.  Thus, the Board concludes that at 
this time VFW is the Veteran's representative in this matter.  

With regard to the claim for a TDIU rating, the Board notes that 
in April 2007, the Veteran filed an informal claim that was 
denied by the RO in a January 2008 rating decision.  Received 
from the Veteran in November 2008 was an NOD with that decision.  
Although the RO issued an SOC in March 2009 regarding the denial 
of a TDIU rating, the record reflects that the Veteran did not 
file a timely substantive appeal (VA Form 9) or equivalent; 
therefore, the claim for a TDIU rating is not before the Board.  

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
additional action is required on his part.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has bilateral 
hearing loss for VA disability purposes.

2.  The preponderance of the competent evidence of record is 
against a finding that the Veteran's tinnitus may be related to 
his active service.

3.  The preponderance of the competent evidence of record is 
against a finding that the Veteran has a current right shoulder 
disability.

4.  The preponderance of the competent evidence of record is 
against a finding that the Veteran's cervical spine disability 
may be related to his active service.

5.  The Veteran's bronchial asthma has required the use of daily 
inhalational or oral bronchodilator therapy and intermittent 
courses of systemic corticosteroids; pulmonary function tests 
(post-bronchodilator) revealed a FEV-1 of 56 (or greater) percent 
predicted, creating a reasonable doubt as to whether a higher 
disability rating is warranted under the Rating Schedule.  An 
FEV-1 of less than 40 percent predicted, a FEV-1/ FVC of less 
than 40 percent, more than one attack per week with episodes of 
respiratory failure, or required daily use of high dose 
corticosteroids or immune-suppressive medications, have not been 
demonstrated. 



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2010).

3.  A right shoulder condition was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303 (2010).

4.  A cervical spine condition was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303 (2010).

5.  Giving the benefit of the doubt to the Veteran, the criteria 
for a 60 percent disability rating for the service-connected 
bronchial asthma have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.97, Diagnostic Code 6602 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or fails 
to show, on the claims decided herein.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).



I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in an SOC or Supplemental SOC (SSOC).  Moreover, where 
there is an uncured timing defect in the notice, subsequent 
action by the RO which provides the claimant a meaningful 
opportunity to participate in the processing of the claim can 
prevent any such defect from being prejudicial.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any error in VCAA notice 
should be presumed prejudicial, and that VA must bear the burden 
of proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the United States 
Supreme Court (Supreme Court) has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of a 
decision of the Board, a court shall take due account of the rule 
of prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic 
notice, that is, the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.   Vazquez-Flores v. 
Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in September 2005 and October 2008 
that fully addressed the notice elements in this matter.  These 
letters informed the Veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties for 
obtaining evidence.  The Board also notes that in the October 
2008 letter, the Veteran was advised of how disability ratings 
and effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Moreover, he has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as to 
such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all required 
notice has been given to the Veteran relative to the issues 
decided herein.  

The Board notes that the Veteran was not scheduled for VA 
examinations to determine whether he has bilateral hearing loss, 
tinnitus, a right shoulder condition, or a cervical spine 
condition that may be related to service.  Pursuant to 38 C.F.R. 
§ 3.159(c)(4), VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record if 
VA determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim but (1) contains competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) establishes 
that the veteran suffered an event, injury, or disease in 
service; and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, injury, or 
disease in service.  The third part could be satisfied by 
competent evidence showing post- service treatment for a 
condition or other possible association with military service.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the Veteran presents a claim for service connection 
in which there was a pertinent event, injury, or disease in 
service; there is evidence of current disability; the medical 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim; and the Veteran indicates that the 
claimed disability or symptoms may be associated with service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claims for service connection for a bilateral 
hearing loss and for a right shoulder condition, the Board notes 
that there is no competent medical evidence of record of any 
current disabilities.  While the Veteran contends that he has 
such disabilities, he is a layperson and does not have the 
competency to establish a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, even under the low 
threshold established by McLendon, the Board finds that without 
competent medical evidence of a current disability, a VA 
examination on these issues is not warranted or necessary.

With regard to the claims for service connection for tinnitus and 
for a cervical spine disability, the Board has acknowledged that 
the record contains sufficient evidence to show a current 
disability of tinnitus and a current cervical spine disability.  
There is, however, no competent evidence of record (other than 
the Veteran's lay assertions) showing that these disabilities may 
be related to service, including exposure to noise in service 
(for the tinnitus claim) and a motor vehicle accident in service 
(for the cervical spine disability).  While he had one complaint 
of neck pain eight days after the motor vehicle accident in 
service, the Board notes that the diagnosis was muscle spasm, and 
subsequent treatment records and the separation examination 
showed no complaints of or findings of any neck problems.  VA 
treatment records dated in 2007 and 2008 (dated over 30 years 
after the motor vehicle accident in service) show references to 
cervico-brachial neuralgia, but there is no indication that any 
such condition is related to service.  And although he has 
contended that these disabilities are related to service his lay 
statements alone are not competent evidence to support a finding 
on a medical question (such as diagnosis or etiology) requiring 
special experience or special knowledge.  See Espiritu v. 
Derwinski, supra.  Thus, the Board concludes that VA examinations 
are not necessary or warranted in order to adjudicate the four 
above mentioned service connection claims currently on appeal.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims decided herein.  The RO 
has obtained the Veteran's VA treatment records dated through 
January 2009.  As noted above, VA examinations were not scheduled 
for the claims for service connection for bilateral hearing loss, 
tinnitus, right shoulder condition, or cervical condition.  
However, the Veteran did undergo several VA examinations 
regarding the current severity of his service-connected bronchial 
asthma.  The Board finds that these VA examinations, dated in 
2005, 2007, and 2009 VA examinations are adequate.  The VA 
examinations in 2005 and 2007 included a review of the claims 
folder, and each of the three VA examinations included a history 
obtained from the Veteran.  Examination findings were reported, 
along with diagnoses/opinions, which were supported in the 
record.  These three VA examination reports are adequate for 
rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 
(2007).  In addition, it appears that all obtainable evidence 
identified by the Veteran relative to his claims has been 
obtained and associated with the claims file, and that neither he 
nor his representative has identified any other pertinent 
evidence, not already of record, which would need to be obtained 
for a fair disposition of this appeal.  It is therefore the 
Board's conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The United States 
Court of Appeals for Veterans Claims (Court) has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

II. Service Connection Claims

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to prevail on 
the issue of service connection, there must be medical evidence 
of a (1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in- service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in- service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The threshold requirement for service connection to be granted is 
competent medical evidence of the current existence of the 
claimed disorder.  Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Service connection 
may also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation and 
etiology.  Espiritu v. Derwinski, supra.  However, lay statements 
may serve to support a claim for service connection by supporting 
the occurrence of lay- observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

1. and 2.  Bilateral Hearing Loss and Tinnitus

The law  provides that, where a veteran served ninety days or 
more of active military service, certain enumerated disorders, to 
include sensorineural hearing loss, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year following separation from active duty.  
38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

For the purpose of applying the laws administered by VA, impaired 
hearing is considered a "disability" when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz 
(Hz) is 40 decibels or greater; or when the auditory thresholds 
for at least three of the above frequencies are 26 decibels or 
higher; or when speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends he has bilateral hearing loss and tinnitus 
as a result of noise exposure as a truck driver in service.  

Service treatment records (STRs) show that the Veteran underwent 
audiometric testing at induction, in November 1972, and on 
separation, which showed some (slight) hearing loss in the lower 
frequencies. 

On VA examination in November 2005, the Veteran reported a 
history of noise exposure during service as a truck driver, 
including exposure to tractor nose, motor pools like sledge 
hammers, and firearms training.  He denied post-military exposure 
to noise as a salesman and barber, and denied recreational noise 
exposure.  He reported possibly having ear infections when he had 
colds, but denied other known causes of hearing loss.  Pure tone 
results were 15, 20, 15, 15 and 20 decibels in the right ear at 
500, 1000, 2000, 3000 and 4000 Hertz, respectively.  Left ear 
pure tone results were 20, 20, 20, 20 and 15 decibels, 
respectively.  The Board notes this audiological examination did 
not show that the Veteran had bilateral hearing loss disability 
pursuant to VA standards.  38 C.F.R. § 3.385.  Further, on the VA 
examination, the examiner noted that the service treatment 
records (STRs) documented the Veteran's military service as a 
textile repairman/tailor and truck master/truck drive.  The 
examiner also noted that audiograms conducted at the Veteran's 
enlistment, in November 1972, and at his separation, showed 
slight low frequency loss of hearing.  However, the examiner 
noted that none of these pure tone thresholds met the criteria 
for hearing loss disability.  In conclusion, the examiner found 
that audiological test results indicated the Veteran's hearing 
was within normal limits bilaterally, with excellent speech 
discrimination scores in both ears.  

The record reflects that despite the Veteran's contentions, a 
review of his STRs and the post-service records shows no 
competent evidence of any current hearing loss disability in 
either the right or left ear, as prescribed by VA standards.  38 
C.F.R. § 3.385.  The threshold requirement for service connection 
to be granted is competent medical evidence of the current 
existence of the claimed disorder.  Brammer v. Derwinski, supra.  
Thus, there is no competent evidence to show that the Veteran has 
a current bilateral hearing loss disability, pursuant to VA 
standards.

With regard to tinnitus, inasmuch as the diagnosis of tinnitus is 
essentially based on subjective accounts, and because the Veteran 
has reported he has such disability, it may be conceded that he 
has tinnitus.  However, this alone is not sufficient to establish 
service connection for the disability.  The Veteran must still 
show that tinnitus was incurred or aggravated in service or is 
etiologically related to active military service.  In that 
regard, the Board notes that the available STRs show no report or 
finding of tinnitus.  The Board recognizes that the lack of any 
evidence showing the Veteran exhibited tinnitus during service is 
not necessarily fatal to his claim.  The laws and regulations do 
not strictly require in-service complaints or treatment in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Therefore, the critical question is 
whether he has tinnitus which may be causally related to service.

In that regard, the Board notes that on VA examination in 2005, 
the Veteran reported that he first noticed periodic unilateral 
tinnitus, on the left, in the Army.  The examiner found that on 
examination the Veteran's hearing loss was within normal limits 
and that there was no audiological basis for tinnitus.  The 
examiner opined, after considering the evidence of record, that 
it was not as likely as not that tinnitus occurred during or as a 
result of military service.  The Board notes that there is no 
competent evidence to the contrary.  Thus, based on the VA 
examiner's opinion, the Board concludes that the preponderance of 
the evidence is against a finding that the Veteran's tinnitus had 
an onset in or is related to active duty service.

Full consideration has been given to the Veteran's own assertions 
that he has bilateral hearing loss which is related to service 
and that his tinnitus is related to active service; however, he 
is a layperson, and as such he has no competence to render a 
medical opinion on diagnosis or etiology of a condition.  
Espiritu v. Derwinski, supra.  While lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation, the Board finds no basis for concluding that a lay 
person would be capable of discerning what disorder(s) his 
hearing loss or tinnitus represented, in the absence of 
specialized training, which the Veteran in this case has not 
established.  Jandreau v. Nicholson, supra; see Buchanan v. 
Nicholson, supra.

As the Veteran does not have bilateral hearing loss disability, 
as defined by regulation, and the competent medical evidence is 
against a finding that his tinnitus may be related to service, 
service connection cannot be granted for either of those claimed 
disabilities.  Thus, the preponderance of the evidence is against 
the claims, the benefit-of-the-doubt rule does not apply, and the 
claims for service connection for bilateral hearing loss and for 
tinnitus must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



3.  Right Shoulder Condition

The Veteran contends he has a right shoulder condition that is 
related to his active service.  A review of the record, however, 
shows no competent medical evidence of any current right shoulder 
disability.  While a VA treatment record showed that the 
Veteran's past medical history include "shoulder pain", there 
is no indication of any current (or past) disability of the right 
shoulder.  VA is not generally authorized to grant service 
connection for symptoms alone, without an identified basis for 
the symptoms.  Sanchez- Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part sub 
nom. Sanchez- Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).

Full consideration has been given to the Veteran's own assertions 
that he has a right shoulder condition which is related to 
service; however, the Veteran is a layperson, and as such he has 
no competence to render a medical opinion on diagnosis or 
etiology of a condition.  See Espiritu v. Derwinski, supra.  If 
the Veteran had ongoing right shoulder complaints or symptoms 
from service to the present, he would certainly be competent to 
report those symptoms.  However, the Board does not believe that 
a chronic shoulder disability, as contrasted with shoulder 
symptoms, is subject to lay diagnosis.  The Board finds no basis 
for concluding that a lay person would be capable of discerning 
what disorder his right shoulder difficulties represented, in the 
absence of specialized training, which the Veteran has not 
established.  The Board recognizes that the presence of a chronic 
disability at any time during the claim process can justify a 
grant of service connection, even where the most recent diagnosis 
is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, where the overall evidence of record fails to support a 
diagnosis of the claimed disability, that holding is 
inapplicable.

Based upon the foregoing and the lack of competent medical 
evidence of a right shoulder disorder, the Board concludes that 
Veteran is not entitled to service connection for that condition.  
As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for a right shoulder condition must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303; Gilbert v. Derwinski, 
supra.

4. Cervical Spine Condition

The Veteran contends he has a cervical spine condition related to 
service.  In a statement dated in August 2006, he reported that 
he was in a car accident on post, while in service, at Fort 
Campbell, and that was when his cervical spine condition 
occurred.

STRs show that the Veteran was involved in a traffic accident in 
May 1975 in service.  He initially complained of pain in the 
right chest and left lower back.  X-rays of the chest and 
lumbosacral spine showed no significant abnormality.  The 
impression was myalgia secondary to trauma.  He returned to the 
clinic eight days later, and complained of low back pain and 
right neck pain.  The assessment included muscle spasm.  His 
separation examination was unremarkable, and showed a normal 
clinical evaluation of the spine.

A review of post-service treatment records basically shows no 
current diagnosis of a cervical spine disability, other than VA 
treatment records in 2007 and 2008, which listed the Veteran's 
past medical history and included a notation of cervico-brachial 
neuralgia.  Thus, the record arguably contains competent evidence 
of a current cervical disability.  What is missing in this case 
is competent medical evidence of a link between any current 
cervical disability and service.  In the present case, the 
Veteran has not submitted or identified any medical opinion or 
other medical evidence regarding an etiological relationship to 
service that supports his claim.  Moreover, as more fully 
explained above, we have concluded that obtaining a VA 
examination is not necessary to decide this claim.

As noted above, his lay statements may be competent to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. §§ 3.303(a), 3.159(a); Jandreau, supra; Buchanan, supra.  
The Veteran is certainly competent to report his cervical 
symptoms since service.  However, the Board does not believe that 
a cervical disability, as contrasted with cervical symptoms, is 
subject to lay diagnosis.  That is to say, the Board finds no 
basis for concluding that a lay person would be capable of 
discerning whether he had a particular cervical spine disorder, 
in the absence of specialized training.  The Veteran in this case 
has not established any specialized training for such 
qualifications.

With consideration of the evidence of record and the absence of 
any medical opinion suggesting a causal link between a current 
cervical spine disability and this service, the Board finds that 
the preponderance of the evidence is against the claim of service 
connection for a cervical spine condition.  The benefit-of-the-
doubt rule therefore does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.

III. Increased Rating for Bronchial Asthma

1.  Factual Background

VA treatment records showed that in July 2005, the Veteran called 
for a telephone triage and reported he was having "bouts with my 
asthma", and reported the condition interfered with work.  He 
was overusing his nebulizer and his inhalers were not effective.  
He called back later and reported his shortness of breath and 
asthma were better, and reported he had taken 6 prednisone 
tablets that were prescribed by a local physician.  In August 
2005, he was seen for complaints of shortness of breath for one 
week that did not respond to Albuterol.  The assessment was 
asthma exacerbation and he was sent home with a z-pack.  

Private treatment records from Dr. Kanarek, dated from 2001 
through 2006 showed that the Veteran was seen on an ongoing basis 
for his asthma.  Pulmonary function testing (PFT) revealed that 
forced expiratory volume in one second (FEV-1) was 70.2 percent 
predicted in March 2004, 81.8 in July 2004, 80.2 in March 2005, 
73.9 in August 2005, 68.2 and 72.5 in August 2005, 72.2 in 
December 2005, 74.2 and 67.8 in January 2006, 70.6 in February 
2006, and 77.8 in March 2006.  An August 2005 treatment note 
showed that the Veteran reported having a greater problem with 
chest tightness, and that he was affected a great deal with the 
odors and fumes in the salon where he worked.  The diagnoses 
included moderate persistent asthma, and Dr. Kanarek recommended 
that he stay out of the beauty salon (where he worked).

In a letter dated in August 2005, Dr. Kanarek indicated the 
Veteran's condition had deteriorated and he was having difficulty 
keeping his asthma under control.  His condition was exacerbated 
by heat, weather changes, humidity, odors, dust, animals, hair, 
sprays, and several environmental allergens.  It was difficult to 
keep the Veteran's asthma under control because of his diabetes 
and GERD, and his diabetes made the use of decongestants and 
steroids very difficult.  Dr. Kanarek indicated that difficulty 
controlling his asthma coupled with an increase in asthma flares 
was debilitating to the Veteran, and that he was more fatigued 
and easily became short of breath.  Dr. Kanarek opined that it 
was increasingly difficult for the Veteran to maintain his daily 
activities of living and almost impossible for him to work a full 
time job.  It was also noted that the Veteran frequently used 
urgent care for respiratory difficulty.

VA treatment records showed that in December 2005, the Veteran 
was seen for a productive cough and shortness of breath.  The 
assessment was acute bronchitis, and he was prescribed 
medications, including an expectorant and an antibiotic.  
Private treatment records show that the Veteran was seen by Dr. 
Kanarek in February 2006 and in March 2006, and was to return in 
two months.  

In a letter dated in March 2006, Dr. Kanarek reported treating 
the Veteran for the past four years, and reported diagnoses 
including moderate persistent asthma.  Dr. Kanarek indicated that 
the Veteran had great difficulty with asthma and required various 
doses of oral steroids, and that he had received emergency calls 
from the Veteran while suffering from extreme dyspnea and 
requiring oral prednisone and frequent Albuterol.  Dr. Kanarek 
opined that the Veteran was a fragile asthmatic and maintained 
low lung function as documented by his spirometries.  In August 
2005, the Veteran had been treated in the emergency room and 
required intravenous and oral steroids to help reverse his 
condition.  Dr. Kanarek felt that the Veteran was unable to work 
a full schedule or in a job that would cause irritation to his 
airways, and was unable to have an active life because of his 
asthma.

VA treatment records showed that in May 2006, the Veteran 
reported having no asthma exacerbation.  On September 20, 2006, 
he was seen in the emergency room for his asthma.  

In a statement dated in September 2006, the Veteran's 
representative reported that the Veteran had been forced to seek 
treatment at the VA emergency room five times thus far this year, 
and that he had encountered the Veteran the week prior at the 
Kansas City VA where he was being seen for an appointment and 
observed him to be so out of breath and having such difficulty 
breathing that he feared the Veteran would pass out.  

VA treatment records showed that in December 2006, the Veteran 
was seen for follow up, and he denied asthma exacerbations.  

On VA examination in February 2007, the Veteran reported he 
developed asthma in service.  He reported having a chronic cough 
that was worse in the evening and also when he had an upper 
respiratory infection or he was congested.  He reported having 
daily dyspnea, and that his asthma was aggravated by his 
allergies.  He worked part time as a barber in a beauty shop and 
the fumes at work caused exacerbations of his asthma.  He claimed 
he had to take steroids approximately three times a year, and 
that in 2005 he had worse flare-ups of his asthma and had to take 
steroids about five times that year.  He reported he had been to 
the emergency department on at least one occasion last year, and 
in 2006 he received oral steroids on at least one occasion for an 
asthma exacerbation.  He was diagnosed with diabetes in 1997, and 
claimed that since then heatlh care providers were hesitant to 
treat his asthma exacerbations with steroids, which caused his 
blood sugars to be uncontrolled.  He claimed he had gone for 
treatment for his asthma and refused to take steroids because he 
knew this would elevate his blood sugars.  He reported he went to 
his allergist, Dr. Kanarek, approximately every three months, 
unless he was having an exacerbation of asthma and then he went 
ever month.  He reported limitations in his walking, and that his 
asthma made it difficult for him to work in the barber shop due 
to fumes.  The diagnoses included moderate persistent asthma.  
The examiner noted that the Veteran had functional impairment in 
that he was not able to walk more than a half block before he 
became dyspneic and had to rest.  The examiner also indicated 
that if the Veteran were not diabetic, and there were not 
concerns that steroids would increase his blood sugars, it is 
likely he would receive steroids on more occasions due to the 
frequent exacerbations of his asthma.  

A VA report of a PFT conducted in February 2007, showed post-
bronchodilator forced expiratory volume in one second (FEV-1) was 
56 percent predicted.  The physician's interpretation was that 
FEV-1 and FEV-1/FVC were decreased, and that spirometry and lung 
volumes were consistent with a combined obstructive and 
restrictive pulmonary defect.  

VA treatment records show that in June 2007 the Veteran was seen 
for shortness of breath.  The diagnosis was acute 
bronchitis/asthma, and the Veteran was prescribed medications, 
including prednisone.  A few days later, the Veteran phoned the 
VAMC, concerned that he was having elevated BS (blood sugars).  A 
VA physician phoned the Veteran back and discussed that 
Prednisone was causing his BS to be high.  He reported his asthma 
was much better, and the VA physician advised he lower the 
prednisone dose.  In July 2007, there was a notation by a VA 
physician that the Veteran was advised that it was natural for 
prednisone to elevate BS levels.  

VA treatment records showed that in February 2008, the Veteran 
was seen for body aches and productive cough, and he reported no 
asthma exacerbation yet.  The assessment was bronchitis, and 
antibiotics and an expectorant were prescribed.

On VA examination in July 2009, the Veteran reported having 
worsening of breathing and shortness of breath with rest, and 
that he had symptoms all year that worsened with weather changes 
and exposure to allergens.  He reported frequent bronchial 
infections which required antibiotics, and reported having four 
to five infections this year due to asthma.  His routine 
medications included daily inhaled bronchodilators.  It was noted 
that he had taken oral steroids, but stopped due to his diabetes 
mellitus worsening.  He was prescribed antibiotics more than four 
times a  year, but  no 4 to 6 week courses of such medication.  
It was noted that his symptoms were relieved and acute attacks 
stopped.  He reported having asthma attacks less than weekly, but 
at least monthly, and had severe exacerbations a year that 
required a clinical visit.  He also reported having a frequent 
productive cough, wheezing, and dyspnea.  A PFT revealed (post 
bronchodilator) an FEV-1 that was 56 percent of what was 
predicted and (pre bronchodilator) a FEV-1/FVC that was 78 
percent of what was predicted.  The impression was that 
spirometry and lung volumes were consistent with a combined 
obstructive and restrictive pulmonary defect.  The diagnoses 
included chronic bronchial asthma with obstructive and 
restrictive pulmonary disease, which had significant effects on 
his occupational ability, including increased absenteeism.  It 
was noted that he worked as a barber and had difficulty with any 
chemical and sprays, which caused flares of his asthma.  It was 
also noted that there were affects on his usual daily activities.  

2.  Analysis

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries and 
their residual conditions in civil occupations.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1, Part 4.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran. 38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate 
in any increased rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

The Veteran contends he should be entitled to a rating in excess 
of 30 percent for his service-connected bronchial asthma.  The 
record reflects that his service-connected bronchial asthma has 
been rated as 30 percent disabling, effective from October 27, 
1997, pursuant to Diagnostic Code (DC) 6602.

DC 6602 provides that a 30 percent rating is assigned where 
pulmonary function testing reveals that FEV-1 is 56 to 70 percent 
predicted; FEV-1/FVC is 56 to 70 percent; or daily inhalational 
or oral bronchodilator therapy, or inhalational anti-inflammatory 
medication, is used.  38 C.F.R. § 4.97, DC 6602.  A 60 percent 
rating is assigned where pulmonary function testing reveals that 
FEV-1 is 40 to 55 percent predicted; FEV-1/FVC is 40 to 55 
percent; or where at least monthly visits to a physician are 
needed for required care of exacerbations, or intermittent (at 
least three per year) courses of systemic (oral or parenteral) 
corticosteroids are used.  Id.  The highest rating allowable 
under this diagnostic code, 100 percent, requires evidence of 
FEV-1 less than 40 percent predicted; FEV-1/FVC less than 40 
percent; more than one attack per week with episodes of 
respiratory failure; or the daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  Id.  

The post-bronchodilator findings from the PFTs are used when 
evaluating the pulmonary function test results.  See 38 C.F.R. § 
4.96(d)(5).

The relevant medical evidence of consists of VA examinations and 
VA and private treatment records, and following a review of the 
record, the Board finds that a rating of 60 percent is warranted 
for the Veteran's bronchial asthma.  In this regard, the 
pertinent medical evidence reflects that the Veteran has received 
ongoing treatment (VA and private) for his chronic respiratory 
complaints, his bronchial asthma, and for acute attacks of asthma 
and bronchitis, including regular visits to his VA physician and 
private allergist for care of exacerbations, as well as 
intermittent courses of systemic corticosteroids.  During the 
course of the appeal, his service-connected bronchial asthma has 
been characterized as moderate and persistent, but also appears 
to have worsened in severity.  In addition, his treatment 
options, involving steroids, have been diminished as taking 
steroids has been medically indicated to negatively impact his 
diabetes mellitus.  While his PFT findings have not specifically 
met the requirements for a 60 percent rating, the Board notes 
that his FEV-1 results have most recently been 56 percent of 
predicted, which giving him the benefit of the doubt, 
approximates the criteria for a 60 percent rating.  38 C.F.R. § 
4.7.

The Board has also considered, but does not find, that the 
Veteran's bronchial asthma warrants a rating of 100 percent under 
DC 6602, or other potentially relevant DCs, including DC 6600 or 
6602.  To that end, the Board notes that the Veteran has not 
scored below 40 percent on the FEV-1, the FEV-1/FVC, or the DLCO 
(SB); he has not demonstrated a maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption with cardiac or respiratory 
limitation; similarly, cor pulmonale, right ventricular 
hypertrophy, and pulmonary hypertension have not been shown, nor 
has the Veteran suffered episodes of acute respiratory failure or 
required outpatient oxygen therapy to warrant a 100 percent 
rating under Diagnostic Code 6600.  In addition, the Veteran has 
not experienced incapacitating episodes of infection of at least 
six weeks' total duration per year to warrant a 100 percent 
rating under Diagnostic Code 6601.  Further, the Veteran has not 
suffered pronounced symptoms with attacks very frequently and 
severe dyspnea on slight exertion between attacks and with marked 
weight loss or other severe health impairment.  As well, he has 
not experienced more than one asthma attack per week with 
episodes of respiratory failure, nor has he used daily systemic 
high corticosteroids or immuno-suppressive medications to treat 
the condition.  Thus, a 100 percent rating is not warranted under 
DC 6602 or any other diagnostic code.

The Board has considered the Veteran's contentions with regard to 
his claim for a higher rating for bronchial asthma.  While the 
Board does not doubt the sincerity of the Veteran's belief that 
his disability is more severely disabling than reflected in the 
current rating, as a lay person without the appropriate medical 
training or expertise, he simply is not competent to provide a 
probative opinion on a medical matter, such as the severity of a 
current disability as evaluated in the context of the rating 
criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998.

In view of the foregoing, the Board concludes that the evidence 
as a whole, including VA examinations, VA treatment records, and 
private treatment records, and taking into consideration the 
frequency, severity, and duration of the Veteran's symptoms of 
bronchial asthma, with application of the benefit-of-the-doubt 
rule, supports an increase to a 60 percent disability rating, but 
no higher, for the Veteran's service-connected bronchial asthma.  

Extraschedular Consideration

The Board finds that the Veteran's service-connected bronchial 
asthma does not warrant referral for extra-schedular 
consideration.  In exceptional cases where schedular disability 
ratings are found to be inadequate, consideration of an extra-
schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  
There is a three-step analysis for determining whether an extra- 
schedular disability rating is appropriate.  Thun v. Peake, 22 
Vet. App. 111 (2008).  First, there must be a comparison between 
the level of severity and symptomatology of the Veteran's 
service-connected disability and the established criteria found 
in the rating schedule to determine whether the Veteran's 
disability picture is adequately contemplated by the rating 
schedule.  Id.  If not, the second step is to determine whether 
the claimant's exceptional disability picture exhibits other 
related factors identified in the regulations as "governing 
norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms 
include marked interference with employment and frequent periods 
of hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for a determination whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extra- schedular rating.  Id.

The Board initially notes that the Veteran's bronchial asthma has 
been adequately compensated under the applicable rating criteria, 
as explained above.  The rating criteria for the Veteran's 
service-connected bronchial asthma, reasonably describe the 
Veteran's disability level and symptomatology, and provide for a 
greater evaluation for more severe symptoms.  For these reasons, 
the disability picture is contemplated by the Rating Schedule, 
and the assigned schedular rating is, therefore, adequate.

Additionally, in the present case, the Veteran reported he worked 
as a barber, and that his bronchial asthma is affected by the 
sprays and fumes in the barber shop.  Indeed, his private 
allergist has provided medical opinions in this regard.  However, 
while there has been shown to be interference with employment, 
the Board does not find that there has been a showing of marked 
interference.  Moreover, there is no indication the Veteran has 
been frequently hospitalized due to his asthma.  Therefore, 
referral for the assignment of an extraschedular disability 
rating is not warranted in this matter.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a right shoulder condition is denied.

Service connection for a cervical spine condition is denied.

A 60 percent rating for bronchial asthma is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.


REMAND

The Veteran contends he has a current low back disability that is 
related to service.  

As explained above, although the RO certified the issue to the 
Board as a claim of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service connection 
for low back strain, the Board finds that the issue on appeal is 
entitlement to service connection for low back strain.  In that 
regard, the Board finds that although the RO originally 
considered the claim for service connection for a low back 
condition on the merits in January 1998, the Veteran has not 
received proper VCAA notice regarding a claim for service 
connection for a low back condition.  Moreover, since the January 
1998 rating decision, additional pertinent evidence has been 
added to the record, which has yet to be considered by the RO 
with regard to a service connection claim on the merits.  Thus, 
in order to ensure full compliance with due process requirements, 
this matter must be remanded in order to issue proper VCAA 
notice, and consider the claim for service connection for a low 
back condition on the merits.  

With regard to the evidence of record, the Board notes that 
service treatment records show that in April 1972, the Veteran 
was seen for lumbosacral strain.  In May 1975 he was seen after 
being involved in a traffic accident, and he complained of pain 
on the right side of the chest and the left lower back.  X-rays 
of the chest and lumbosacral spine were negative for any 
significant abnormality, and the impression was myalgia secondary 
to trauma.  Eight days later he was seen again for complaints of 
left low back pain and right neck pain, and the assessment was 
muscle spasm.  On separation examination in November 1975, his 
spine was evaluated as clinically normal.

An x-ray of the lumbosacral spine taken in July 1992 revealed a 
negative lumbar spine.

VA treatment records showed that in June 1996 the Veteran was 
seen for complaints of severe back pain, and reported he had 
reinjured his back the day prior, and that the original injury 
was from a fall three years prior.  The diagnosis was low back 
pain and muscular spasm.  In October 1996, he complained of lower 
back pain that radiated down the left leg.  He reported having 
back pain three weeks prior, while bending, and that recently the 
pain shifted to his left leg and thigh.  He was a barber and 
stood for long periods of time and the plan was for him to try to 
decrease his hours at work, and, if no relief, they would 
consider an x-ray and referral to physical therapy.  The 
diagnosis was low back pain.

On VA examination in December 1997, the Veteran reported he first 
noticed low back pain in service in 1971 while doing exercises.  
He claimed his low back symptoms gradually increased and he 
denied any specific injury.  He reported he was occasionally 
treated with anti-inflammatory medications and muscle relaxants.  
The diagnosis was lumbar strain, and an x-ray of the lumbosacral 
spine was within normal limits.

In September 1999, the Veteran testified that he sustained two 
injuries to his low back while on active duty, but could not 
remember details of the initial injury, but that the second 
injury occurred about 1973 when he was involved in an MVA (motor 
vehicle accident).  He claimed he received treatment for his back 
from a private physician during his active service, from the time 
of the second injury to approximately 1976, but indicated that 
these records were not available and did not recall if a 
diagnosed back disorder was given by this doctor, Dr. Marvin.  He 
testified he did not know why he did not claim compensation for 
his back injury at the time of his initial application in 
December 1975, but thought it may have been because although he 
filed an appeal for that issue, he was focused on his respiratory 
problems at the time.  

The Board notes the Veteran has not been afforded a VA 
examination in conjunction with this claim for service connection 
for a low back condition.  In light of the evidence of record and 
the Veteran's contentions, a determination must be made as to 
whether the Veteran meets the criteria for a medical examination 
under the VCAA.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  With specific regard to the claim for 
service connection for a low back condition, 
send the Veteran a VCAA notice letter under 
38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1), and applicable interpretive 
judicial caselaw, which:  (a) notifies him of 
the evidence and information necessary to 
substantiate this claim; (b) informs him of 
the information and evidence that VA will 
seek to provide; and (c) informs him of the 
information and evidence he is expected to 
provide.

2.  Determine whether further development of 
the evidence is warranted, to include a VA 
examination, and conduct any such necessary 
development.

3.  Thereafter, the issue on appeal should be 
readjudicated on the merits.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, he and his 
representative should be provided with a 
Supplemental Statement of the Case which 
addresses all evidence submitted, and be 
afforded the appropriate opportunity to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


